Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the measuring device necessary to perform the measuring operation being claimed in claims 1 and 14. The claims have been rejected as best understood without the measurement device being claimed and the functional language, added by way of applicant’s last amendment, associated therewith has not been given any patentable weight, as there is no element claimed to perform the recited functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-20 is/are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Nagano (US 4692131 A1).
Regarding claim 1, Nagano teaches a human-powered vehicle derailleur, comprising:
	a base member (2) configured to be attached to a human-powered vehicle frame (1);
	a movable member (5) movable relative to the base member; 
	a pulley assembly (61)(62) configured to be pivotally attached to the movable member in a first pivotal direction and in a second pivotal direction opposite the first pivotal direction (Nagano, column 3 line 34-column 4 line 24), the pulley assembly including a first pulley (61) having a first pulley axis and a second pulley (62) having a second pulley axis;
	a pulley assembly biasing member (10, 22) configured to bias the pulley assembly with respect to the movable member in the first pivotal direction;
	a pulley distance being defined between the first pulley axis and the second pulley axis;
	a biasing return force being defined by rotational force of the pulley assembly relative to the movable member; and
	a return value defined by the biasing return force multiplied by the pulley distance.
	Nagano fails to teach, as best understood without a measurement device in the instant application claim, that the biasing return force is measured by applying an external force to the pulley assembly to hold the pulley assembly at a predetermined holding position relative to the movable member under a condition in which the pulley assembly biasing member biases the pulley assembly with respect to the movable member in the first pivotal direction, and thereafter attenuating the external force to measure, as the biasing return force, the external force measured when the pulley assembly starts to move from the predetermined holding position in the first pivotal direction, and also fails to teach that the return value is equal to or greater than 136. 
Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the return value equal to or larger than 136, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. While Nagano does not specifically define steps to measure the optimum values for a biasing return force, finding the optimum values for such a variable is well within the skill range of one having ordinary skill in the art, and would be an obvious result of standard testing within the art to optimize the biasing members of derailleurs that are well known in the art.
Additionally, there is motivation for one having ordinary skill in the art to perform such tests, as Nagano teaches that it is desired for spring forces to be determined and set to optimize certain aspects and parameters of the derailleur (Nagano, columns 1-2). Additionally, as Nagano teaches that the derailleur has two springs that bias the assembly with regards to two pivotal directions, it would be obvious to one having ordinary skill in the art that the return value corresponds to the force variable found in a first pivotal direction.

Regarding claim 2, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the return value is equal to or larger than 300. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the return value equal to or larger than 300, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 1 regarding measuring and defining said biasing return force.

Regarding claim 3, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the return value is equal to or smaller than 750. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the return value equal to or less than 750, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 1 regarding measuring and defining said biasing return force.

Regarding claim 4, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the pulley distance ranges from 4.55 centimeters to 15 centimeters. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 4.55 centimeters to 15 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the pulley distance ranges from 7 centimeters to 14 centimeters. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 7 centimeters to 14 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the biasing return force is equal to or larger than 30 Newtons. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing return force equal to or larger than 30 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 1 regarding measuring and defining said biasing return force.

Regarding claim 7, Nagano teaches the derailleur according to claim 6 disclosed above, but fails to teach that the biasing return force is equal to or smaller than 50 Newtons. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing return force equal to or smaller than 50 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 1 regarding measuring and defining said biasing return force.

Regarding claim 8, Nagano teaches the derailleur according to claim 1 disclosed above, and further teaches that the pulley assembly biasing member (10, 22) includes a first end portion and a second end portion,
	the first end portion is connected with the movable member (5), and
	the second end portion is connected with the pulley assembly (63) (Nagano, column 6 lines 1-17).

Regarding claim 14, Nagano teaches a human-powered vehicle derailleur, comprising:
	a base member (2) configured to be attached to a human-powered vehicle frame (1);
	a movable member (5) movable relative to the base member; 
	a pulley assembly (61)(62) configured to be pivotally attached to the movable member in a first pivotal direction and in a second pivotal direction opposite the first pivotal direction (Nagano, column 3 line 34-column 4 line 24), the pulley assembly including a first pulley (61) having a first pulley axis and a second pulley (62) having a second pulley axis;
	a pulley assembly biasing member (10, 22) configured to bias the pulley assembly with respect to the movable member in the first pivotal direction;
	a pulley distance being defined between the first pulley axis and the second pulley axis;
	a biasing tension force being defined by the biasing tension force of the pulley assembly relative to the movable member; and
	a tension value defined by the biasing tension force multiplied by the pulley distance. 
Nagano fails to teach that, as best understood without a measurement device in the instant application claim, the biasing tension force is measured by applying an external force to the pulley assembly to hold the pulley assembly at a predetermined holding position relative to the movable member under a condition in which the pulley assembly biasing member biases the pulley assembly with respect to the movable member in the first pivotal direction, and thereafter increasing the external force to measure, as the biasing tension force, the external force measured when the pulley assembly starts to move from the predetermined holding position in the second pivotal direction, and also fails to teach that the return value is equal to or greater than 136. 
Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tension value equal to or larger than 136, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. While Nagano does not specifically define steps to measure the optimum values for a biasing tension force, finding the optimum values for such a variable is well within the skill range of one having ordinary skill in the art, and would be an obvious result of standard testing within the art to optimize the biasing members of derailleurs that are well known in the art. 
Additionally, there is motivation for one having ordinary skill in the art to perform such tests, as Nagano teaches that it is desired for spring forces to be determined and set to optimize certain aspects and parameters of the derailleur (Nagano, columns 1-2). Additionally, as Nagano teaches that the derailleur has two springs that bias the assembly with regards to two pivotal directions, it would be obvious to one having ordinary skill in the art that the tension value corresponds to the force variable found in a second pivotal direction.

Regarding claim 15, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the tension value is equal to or larger than 300. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tension value equal to or larger than 300, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 14 regarding measuring and defining said biasing tension force.

Regarding claim 16, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the tension value is equal to or smaller than 750. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tension value equal to or smaller than 750, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 14 regarding measuring and defining said biasing tension force.

Regarding claim 17, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the pulley distance ranges from 4.55 centimeters to 15 centimeters. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 4.55 centimeters to 15 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the pulley distance ranges from 7 centimeters to 14 centimeters. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 7 centimeters to 14 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the biasing tension force is equal to or larger than 30 Newtons. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing tension force equal to or larger than 30 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 14 regarding measuring and defining said biasing tension force.

Regarding claim 20, Nagano teaches the derailleur according to claim 19 disclosed above, but fails to teach that the biasing tension force is equal to or smaller than 50 Newtons. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing tension force equal to or smaller than 50 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See claim 14 regarding measuring and defining said biasing tension force.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 4692131 A1) as applied to claim 1 above, and further in view of Brown et al (US 2018/0346058 A1).
Regarding claim 9, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to further teach that there is a motor configured to move the movable member relative to the base member.
	Brown et al, however, teaches a derailleur (80) with a motor (94) that moves the movable member (90) relative to the base member (86)(Brown et al, paragraphs 0051-0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a motor as taught by Brown et al to the derailleur taught by Nagano, such that the motor can assist in laterally and accurately moving the chain tensioner. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 

Regarding claim 10, Brown et al and Nagano teach the derailleur according to claim 9 disclosed above, and Brown et al further teaches that the motor (94) is configured to be supplied with electric power from a battery (96) disposed apart from the derailleur (Brown et al, paragraphs 0051-0052 and 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a motor powered by a separate battery as taught by Brown et al to the derailleur taught by Nagano, such that the motor can assist in laterally and accurately moving the chain tensioner. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 

Regarding claim 11, Brown et al and Nagano teach the derailleur according to claim 9 disclosed above, and Brown et al further teaches that the motor (94) is configured to be supplied with electric power from a battery (96) disposed apart from the derailleur (Brown et al, paragraphs 0051-0052 and 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a motor powered by a separate battery as taught by Brown et al to the derailleur taught by Nagano, such that the motor can assist in laterally and accurately moving the chain tensioner. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 

Regarding claim 12, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach a wireless unit configured to wirelessly communicate with a human-powered vehicle electric component.
Brown et al, however, teaches a wireless unit configured to wirelessly communicate with a human-powered vehicle electric component (Brown et al, paragraph 0054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a wireless controller as taught by Brown et al to the derailleur taught by Nagano, such that the control of the bicycle components can be made simpler. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 

Regarding claim 13, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach a battery configured to supply electric power to an assist motor configured to apply propulsion force to a human-powered vehicle.
	Brown et al, however, teaches a battery (96) configured to supply electric power to an assist motor configured to apply propulsion force to a human-powered vehicle (Brown et al, paragraph 0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a battery and assist motor as taught by Brown et al to the derailleur as taught by Nagano, as an assist motor would aid in pedaling. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 4/26/2022, with respect to the warning regarding a possible double patenting objection of claims 14-20 have been fully considered and are persuasive.  The potential double patenting objection of claims 14-20 has been withdrawn. 
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, applicant argues that Nagano fails to teach or suggest defining and measuring a biasing return force, and that Nagano does not disclose the technical meanings nor any technical effects of setting the return value to a certain amount. While Nagano does not specifically define steps to measure the optimum values for a biasing return force, finding the optimum values for such a variable is well within the skill range of one having ordinary skill in the art, and would be an obvious result of standard testing within the art to optimize the biasing members of derailleurs that are well known in the art. 
Additionally, there is motivation for one having ordinary skill in the art to perform such tests, as Nagano teaches that it is desired for spring forces to be determined and set to optimize certain aspects and parameters of the derailleur (Nagano, columns 1-2). Additionally, as Nagano teaches that the derailleur has two springs that bias the assembly with regards to two pivotal directions, it would be obvious to one having ordinary skill in the art that the return value corresponds to the force variable found in a first pivotal direction.
Nagano teaches measuring and setting the spring forces at predetermined distances and angles (Nagano, columns 5-8), and although Nagano does not explicitly provide a step by step method for measuring the forces relative to each spring, Nagano teaches the same structure that operates in the same way. As such, it is inherent that measuring the forces of the springs and finding the optimum values would be done by extending, or positioning, the pulley at a predetermined position relative to the movable member (“optimum distance” desired in Nagano) such that the biasing members are actuated in a first direction and then measuring the force required by the respective biasing members such that the biasing members may be adjusted for the optimum placement under set conditions. Such a measuring system for biasing members, i.e. actuating the biasing members to a predetermined distance and measuring the force at said distance, are well known in the art, and as thus claims 1 and 14 do not disclose a novel method of finding, defining, and adjusting a biasing force as best understood without a claimed measuring device. As finding and adjusting a biasing member’s force and return value is well known and obvious to one having ordinary skill in the art, it would also be obvious to one having ordinary skill in the art to find the optimum values of the return value and return force with basic testing.
Regarding claim 14, the same argument regarding measuring, defining, and adjusting a biasing force as disclosed in the argument regarding claim 1 above applies. One of ordinary skill in the art would employ the same methods to measure and adjust the forces, tension or return forces, applied by a biasing member. As finding and adjusting a biasing member’s force and tension value is well known and obvious to one having ordinary skill in the art, it would also be obvious to one having ordinary skill in the art to find the optimum values of the tension value and tension force with basic testing.
Applicant is advised however, should a measuring device capable of performing the recited measuring steps be claimed, such recitation would get around a rejection using the Nagano reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 2019/0047660 A1), Johnson et al (US 2012/0214628 A1), Ando (US 5961409 A1), Lacombe et al (US 5358451 A1), Emura et al (US 2019/0016412 A1), Bernardele (US 2018/0281899 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651